DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-2 and 5-7 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Engle et al. (US 2011/0039137 – hereinafter “Engle”).

Per claim 1, Engle teaches a degradation-determination system for a secondary battery comprising:
four strain gauges (Fig. 1; the four sensing elements 138 that are located in respective corners of a sensing platform; ¶44) that are respectively installed at four corners of an approximately rectangularly shaped principal surface of one or more surfaces of the secondary battery and each of which is configured to detect pressure of a battery surface at a corresponding installation position (The sensing elements 138 may be strain gauges (¶33, 44, and 66) and can be installed on a surface of the battery (Figs. 1 and 11; ¶44 and ¶75)); and
a degradation determining unit configured to determine degradation of the secondary
battery based on measured values at the four strain gauges (The behavior of the battery is determined based on the sensing data provided by the sensing elements 138, which are provided in a feedback control system (¶38-39)),
wherein the degradation determining unit is configured to estimate a maximum expansion position where volume expansion is maximal in a region defined by the four strain gauges, of the one or more surfaces of the secondary battery (The region defined by the sensing elements 138 that are located at respective corners of the sensing platform includes further sensing elements 138.  A position of maximum expansion within said region can be determined by the feedback control system from sensing data gathered from the corner sensing elements 138 as well as the non-corner sensing elements 138 (Fig. 1; ¶38-39)).

Per claim 5, Engle teaches the degradation-determination system for a secondary
battery according to claim 1, wherein the secondary battery is a lithium-ion battery (¶43).

Per claim 6, Engle teaches a method for determining degradation of a secondary battery, the method comprising:
detecting pressure of a battery surface at a corresponding installation position, by each of four strain gauges (Fig. 1; the four sensing elements 138 that are located in respective corners of a sensing platform; ¶44) installed at respective four corners of an approximately rectangularly shaped principal surface of one or more surfaces of the secondary battery (The sensing elements 138 may be strain gauges (¶33, 44, and 66) and can be installed on a surface of the battery (Figs. 1 and 11; ¶44 and ¶75)); and
(The behavior of the battery is determined based on the sensing data provided by the sensing elements 138, which are provided in a feedback control system (¶38-39)),
wherein in the determining of the degradation, a maximum expansion position where volume expansion is maximal in a region defined by the four strain gauges, of the one or more surfaces of the secondary battery, is estimated (The region defined by the sensing elements 138 that are located at respective corners of the sensing platform includes further sensing elements 138.  A position of maximum expansion within said region can be determined by the feedback control system from sensing data gathered from the corner sensing elements 138 as well as the non-corner sensing elements 138 (Fig. 1; ¶38-39)).


Claim Objections
6.	Claims 2 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 2, the prior art of record is silent on calculating the coordinates of the maximum expansion position by the steps recited in this claim.  Claim 7 is consequently objected to due to its dependence on claim 2.


Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852